Citation Nr: 0304289	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  01-05 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of a shrapnel wound of the left pleural cavity with 
retained foreign bodies, currently evaluated 20 percent 
disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2000 decision by the RO in Columbia, 
South Carolina which, in pertinent part, denied an increase 
in a 20 percent rating for residuals of a shrapnel wound of 
the left pleural cavity with retained foreign bodies.  The 
veteran appealed for an increased rating.  In October 2001, 
the Board remanded the case to the RO for further evidentiary 
development.  The case was subsequently returned to the 
Board.

During the course of the appeal, in a November 2002 rating 
decision, the RO established service connection for squamous 
cell carcinoma of the larynx, rated 100 percent disabling.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's service-connected residuals of a shrapnel 
wound of the left pleural cavity with retained foreign bodies 
are manifested by no more than a moderately severe injury to 
the thoracic muscles, with retained foreign bodies and 
without respiratory impairment.

CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of a shrapnel wound of the left pleural cavity with 
retained foreign bodies have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.73, Diagnostic Code 5321 
(2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

In the present case, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes that discussions 
as contained in the initial April 2000 rating decision, in 
the May 2001 statement of the case, in an October 2001 Board 
decision and remand, in the November 2002 supplemental 
statement of the case, and in letters dated in March 2001 and 
April 2002 have provided the veteran with sufficient 
information regarding the applicable rules.  The veteran and 
his representative have submitted written arguments.  The 
letters, the statement of the case, and the supplemental 
statements of the case provided notice to the veteran of what 
was revealed by the evidence of record.  Additionally, these 
documents notified him why this evidence was insufficient to 
award the benefit sought.  Thus, the veteran has been 
provided notice of what VA was doing to develop the claim, 
notice of what he could do to help his claim, and notice of 
how his claim was still deficient.  Because no additional 
evidence has been identified by the veteran as being 
available but absent from the record, the Board finds that 
any failure on the part of VA to further notify the veteran 
what evidence would be secured by VA and what evidence would 
be secured by the veteran is harmless.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Factual Background

The veteran served on active duty from December 1965 to 
December 1967, including service in Vietnam.  Medical records 
show that he incurred shrapnel wounds of the left chest and 
right thigh with retained foreign bodies in the left lung.

At a March 1969 VA examination, the veteran complained that 
his chest wound hurt when he took a deep breath and when he 
raised his left arm.  A chest X-ray study showed two small 
pieces of metal in the left lung; the chest was otherwise 
normal.  On examination, there were two well-healed scars, 
each 5/8-inch in diameter over the posterior lower chest 
wall.  There was no tenderness and breath sounds were normal.  
The diagnoses were shrapnel and surgical scars of the left 
chest and right thigh, and metallic foreign bodies in the 
left lung by X-ray study.

In an April 1969 rating decision, the RO established service 
connection for shrapnel and surgical scars of the left chest 
and right thigh with retained foreign bodies in the left 
lung, rated 10 percent disabling.  

In a November 1972 VA outpatient treatment record, the 
examiner indicated that there was evidence of pleural 
adhesions at the left side, and left scapulo-costal syndrome.

In an April 1973 rating decision, the RO granted a separate 
20 percent rating for residuals of a shrapnel wound of the 
left pleural cavity with retained foreign bodies.  This 
rating has remained in effect to the present.

In January 2000, the veteran submitted a claim for an 
increased rating for his service-connected lung condition.

VA medical records dated from 1999 to 2000 primarily relate 
to treatment for squamous cell carcinoma of the larynx.  A 
November 1999 chest X-ray study shows metallic shrapnel over 
the left hemithorax and within the left lung; there were no 
consolidations.  A January 2000 medical record shows that the 
veteran was a cigar smoker.  A January 2000 report of a 
computed tomography study of the chest shows stigma of 
previous granulomatous disease, and minimal biapical 
scarring.  There were patchy areas of interstitial disease 
suggestive of nonspecific alveolitis or bronchilitis.  In 
December 2000, the veteran underwent a total laryngectomy.  
He underwent a tracheostomy and was given an electrolarynx.

At a March 2000 VA ear, nose and throat (ENT) examination, 
the veteran reported that he smoked on and off for 35 years.  
The pertinent diagnosis was reported squamous cell carcinoma 
of the larynx.  

During a March 2000 VA examination, the veteran complained of 
vague shortness of breath which was not precipitated by 
anything, and which remitted spontaneously.  On examination 
of the left posterior chest wall, there were two 1/2-inch scars 
in the left paraspinal muscle area at the level of the fourth 
thoracic vertebra.  An examination of the lungs revealed dry 
crepitus in the right lower lung field.  The left side was 
clear.  There were diffuse rhonchi.  The pertinent diagnosis 
was a shrapnel wound to the left lateral chest wall with 
penetration into the pleural cavity and subsequent 
atelectasis, which resolved a long time ago.  The examiner 
noted that the veteran had diffuse rhonchi and crepitus on 
the right side.  The examiner opined that the veteran's 
complaints of intermittent shortness of breath seemed quite 
vague, and that he was not sure of the etiology of this 
complaint.  He noted that the veteran had a long history of 
smoking and had developed throat cancer from it which caused 
him to suspect that he might also have developed chronic 
obstructive pulmonary disease as well.  A chest X-ray study 
showed that both lungs were clear.  There was a slightly 
elevated left leaf of the diaphragm, and several small pieces 
of shrapnel projecting over the left hemithorax just above 
the diaphragm.

By a statement dated in April 2001, the veteran's 
representative stated that he had received only VA treatment 
for his claimed conditions.

In October 2001, the Board remanded the issue of entitlement 
to an increased rating for residuals of a shrapnel wound of 
the left pleural cavity with retained foreign bodies, 
primarily for RO consideration of revised rating criteria, 
and for a VA examination.

VA medical records dated from 2001 to 2002 primarily relate 
to treatment for squamous cell carcinoma of the larynx. An 
April 2002 progress note shows that the veteran was status 
post laryngectomy with an indwelling tracheoseophageal 
puncture prosthesis.  

At a May 2002 VA examination, the veteran denied shortness of 
breath, cough, and hemoptysis, and said he was not taking any 
medication.  On examination, a tracheostomy collar was 
present.  On examination of the lungs, there were clear 
fascicular breath sounds, with no crepitation or rhonchi.  A 
chest X-ray study showed metallic shrapnel projected over the 
left hemithorax and within the left lung.  There was no 
consolidation, and no evidence of failure.  The examiner 
indicated that the veteran had pulmonary function tests 
(PFTs) but the report was not available.  The diagnostic 
assessments were left-sided shrapnel which was within the 
lung, cancer of the larynx and glottis, status post 
chemotherapy and radiation, and a tracheostomy collar.  A 
respiratory therapy note dated that same day indicated that 
PFTs could not be conducted on the veteran due to his 
permanent stoma (tracheostomy), as PFT measurements are 
obtained via tight mouthpiece seal with noseclips applied to 
prevent air leaking for accurate measurement; this 
measurement would be unobtainable and inaccurate on the 
veteran.  An identical opinion regarding the impossibility of 
performing PFTs was entered on June 2002.

In a November 2002 rating decision, the RO established 
service connection for squamous cell carcinoma of the larynx, 
rated 100 percent disabling.


Analysis

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 1991); 38 C.F.R. 
Part 4 (2002).  Separate diagnostic codes identify the 
various disabilities.

The veteran's service-connected residuals of a shrapnel wound 
of the left pleural cavity with retained foreign bodies were 
previously rated under the old 38 C.F.R. § 4.97, Diagnostic 
Code 6818, pertaining to residuals of injuries to the pleural 
cavity, including gunshot wounds.  Changes to the rating 
schedule affecting the respiratory system, effective in 
October 1996, resulted in the elimination of Diagnostic Code 
6818; traumatic chest injuries are now evaluated under 
Diagnostic Code 6843. 

The veteran contends that his service-connected residuals of 
a shrapnel wound of the left pleural cavity with retained 
foreign bodies are more disabling than currently evaluated.  
The RO has rated the veteran's service-connected residuals of 
a shrapnel wound of the left pleural cavity with retained 
foreign bodies as 20 percent disabling under Diagnostic Code 
5320, which pertains to muscle injuries of Muscle Group XX.  
The function of this muscle group is postural support of the 
body, and extension and lateral movements of the spine.  The 
muscles involved are the spinal muscles, which are the 
sacrospinalis, and include the erector spinae and its 
prolongations in the thoracic and cervical regions.  A severe 
injury for the cervical and thoracic region is evaluated as 
40 percent disabling, while a severe injury to the lumbar 
region is evaluated as 60 percent disabling.  38 C.F.R. § 
4.73, DC 5320 (2002).

The revised rating criteria pertaining to respiratory 
disorders now include 38 C.F.R. § 4.97, Diagnostic Code 6843, 
pertaining to traumatic chest wall defect, pneumothorax, 
hernia, etc.  Under this code, a traumatic chest wall defect 
is rated as 30 percent disabling with forced expiratory 
volume in one second (FEV-1) of 56 to 70 percent of that 
predicted; or the ratio of FEV-1 to forced vital capacity 
(FEV-1/FVC) of 56 to 70 percent; or diffusion capacity of the 
lung for carbon monoxide by the single breath method 
(DLCO(SB)) which is 56 to 65 percent of that predicted.  
Gunshot wounds of the pleural cavity with bullet or missile 
retained in lung, pain or discomfort on exertion, or with 
scattered rales or some limitation of excursion of diaphragm 
or of lower chest expansion shall be rated at least 20 
percent disabling.  Disabling injuries of shoulder girdle 
muscles (Groups I to IV) shall be separately rated and 
combined with ratings for respiratory involvement.  
Involvement of Muscle Group XXI (DC 5321) however, will not 
be separately rated.  38 C.F.R. § 4.97, Diagnostic Code 6843, 
Note (3) (2002).

Diagnostic Code 5321 pertains to muscle group XXI, the 
thoracic muscle group, which performs the function of 
respiration.  Slight disability warrants a noncompensable 
rating, moderate disability a 10 percent rating, and severe 
or moderately severe disability a 20 percent rating.  38 
C.F.R. § 4.73, Code 5321 (2002).  Thus, the veteran is in 
receipt of the maximum evaluation provided under that 
diagnostic code.

The medical evidence demonstrates that there is little to no 
respiratory symptomatology associated with the shell fragment 
wound residuals.  (Although the veteran previously complained 
of intermittent shortness of breath, he denied this at the 
most recent VA examination.)  Moreover, as the veteran has a 
permanent tracheostomy, PFTs cannot be performed on him, and 
thus the rating criteria of Code 6843 cannot be meaningfully 
applied in his case as they are based solely on PFT results.  
Accordingly, a higher evaluation is not warranted under the 
diagnostic criteria pertaining to respiratory impairment, and 
his disability remains more appropriately rated under 
Diagnostic Code 5321.  As noted above, a higher rating is not 
warranted under Code 5321.  A higher rating is also not 
warranted under Diagnostic Code 5320, as the medical evidence 
does not demonstrate that the veteran has a severe muscle 
injury of the cervical and thoracic region of Muscle Group 
XX, and as his lumbar muscles are not affected.

In fact, the recent medical evidence demonstrates that the 
veteran has not reported any symptoms of his service-
connected residuals of a shrapnel wound of the left pleural 
cavity with retained foreign bodies, and he has not been 
treated for this disability in recent years.  Most of his 
current complaints relate to his service-connected throat 
cancer.

For the above-stated reasons, the preponderance of the 
evidence is against the claim for an increase in the 20 
percent rating for residuals of a shrapnel wound of the left 
pleural cavity with retained foreign bodies.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West Supp. 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A rating in excess of 20 percent for residuals of a shrapnel 
wound of the left pleural cavity with retained foreign bodies 
is denied.



	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

